Title: Abigail Adams to John Thaxter, 20 March 1785
From: Adams, Abigail
To: Thaxter, John


     
      My Dear Sir
      Auteuil March 20. 1785
     
     To what cause shall I attribute your silence, that not a line has reachd me since I arrived in Europe? Altho I have not written to you since my arrival, yet as a Friend and former correspondent I feel myself entitled to your remembrance. I have heard from others of your welfare and pleasing prospects, in which be assured no one more sincerely rejoices than your Friend.
     My son too complains that altho he has repeatedly written to you, and other Friends, he has not received a line in reply. He hopes soon however to refresh the memory of them, by his return to America, where he flatters himself he shall be kindly and cordially received notwithstanding their failure in literary testimonies of remembrance.
     It is with no small regret that I see the day speedily hastning, which is again to seperate me from this Branch of my family, but I do not consult my own pleasure or satisfaction which must necessaryly suffer a diminution; but the future benifit and prospects of a Youth just Launching into the world. An American breize will be more likely to set him forward on his Voyage with less danger to his passage than the European gales, which too often wreck the adventurous Passenger, and always hazard his safety.
     But to quit Allegory, it is in complience with his own requests, that both his Parents have consented to his return. A Year spent at Harvard with diligent application may qualify him to commence the study of the Law, and prepare him for a usefull Citizen in his native Country. You and the rest of our Friends I hope will aid him, by your advice and counsel, and from his present disposition and inclinations, I think he will not willingly give them any cause of displeasure.
     You may posibly think it much out of season, if I should now congratulate you upon your return to your native Country, but I never before could do it, with such a firm persuasion of the utility of it, or paint to myself the amaizing difference which subsists between those Countries which have passt the Zenith of their glory, saped by Luxury, and undermined by the rage for pleasure, and a Young a flourishing a free, and I may add, a virtuous Country uncontrouled by a Royal Mandate, unshackled by a military police, unfearfull of the thundring anathamas of Ecclesiastic power, where every individual possest of industery and probity, has a sure reward for his Labour, uninfested with thousands of useless virmin, whom Luxery supports upon the Bread of Idleness, a Country where Virtue is still revered; and modesty still Cloaths itself in crimson. But you have lived too long in Europe to require any description from my pen, and I dare say have too often contrasted the difference not to wish a long long youth to America.
     Do you expect from my pen a detail of politicks? I can only tell you, that neither England or Spain will enter into any treaty here; Prussia is the only power with whom a final treaty is closed. Other Courts move so slowly that no buisness is yet concluded with them. We hear daily and bitter complaints of the British temper and disposition towards America, but it is not the Mercantile Clamour of a people which designates the sense of the Cabinet. We suffer for want of a Minister there. You know it is the policy of .... to prevent an exchange of ministers with the British Court, but the invitation from St. James to Congress to send a minister and the late appointment of Mr. Temple as consul General, are proofs that they are not so indifferent with regard to a connection with America as Refugees and others pretend. You are too well acquainted with Courts not to know, that you must look behind the scenes to discover the real Characters of the actors, and their naturel appearence, whilst the World see no further than the Stage, without once conceiving that all Courts are James’es.
     The ministers have received Authentic accounts that an American vessel has been Captured by one of the Emperor of Morocas Corssairs. He has not sufferd the Men to be enslaved, as those which are taken from other Nations are, but has informed the Ministers that he will release them as soon as Congress will send a person to treat with him, and that he is ready to enter into an alliance with America upon the same footing with other Nations, which you know is with Cash in hand, but as the Ministers here have no Authority upon that score, they are much perplexed what course to take. Some are for making war upon these people as pirates, but England France and Holland treat and pay, would it not be folly and madness in America to Wage War? Mr. A’s dutch loan has succeeded so well that there is cash enough to treat with, provided Congress think proper. The words which were once represented as so reprehensible, viz. “I will go to Holland and see if I cannot make America less dependant upon France,” have been literally accomplishd, in more instances than one, for not a single stiver is to be had any where but in Holland, even the interest due to this Court is drawn from thence. But what does our Country design. Interest is a canker worm which will knaw to the vitals, and to borrow abroad even for the payment of interest they will find very bad policy.
     On Monday last I dined with the Dr. Franklin who has always been vastly social and civil to me. He looks in good Health, but is much afflicted with his disorder which prevents his riding or walking. He tells me that he is fully determined to go out to America in the spring, but I think whatever his inclination may be, his infirmities will prevent him. Mr. Jefferson too has been sick these four months. Mr. A is very happy in him. As to Col. Humphries he looks Built for duration.
     Pray make my affectionate Regards to all your family and tell me how they do. I cannot in future suffer either Courts or Writs to Rival me in your Regards, nor will I give place to any female but a wife. Be not alarmed at the word, Since you will find the reality a very necessary ingredient in your future portion of happiness. At least that is the opinion of one who has had twenty Years experience in the Connubial State. A greater felicity than a happy union cannot therefore be wished you by your affectionate Friend
     
      Abigail Adams
     
     
      Be so good as to present my Respects to Judge Sergent and family. Emelia joins in affectionate Remembrance to you.
     
    